Citation Nr: 1641506	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial, compensable rating for right maxillary sinusitis.

2. Entitlement to service connection for a right eye condition.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In March 2014, the Veteran filed a notice of disagreement with a January 2014 rating decision that denied service connection for heart disease.  By letter dated March 31, 2014, the RO acknowledged the Veteran's notice of disagreement.  Accordingly, remand for the issuance of a statement of the case is not warranted at this time.  

In March 2015, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of service connection for posttraumatic stress disorder (PTSD).  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).   However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.   See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in March 2015, the Board declines to take any further action on that issue at this time.   This delay is needed to ensure that the Veteran is afforded full due process in the matter.   See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the outset, efforts should be undertaken to ensure that the Veteran's complete treatment records dated prior to 1990 from the Miami VA treatment facility have been obtained, as there are some VA treatment records dated in the 1980s associated with the file but it is unclear if all available records have been obtained.

The Veteran was most recently afforded a VA examination of his service-connected right maxillary sinus condition in March 2010.  Since then, through various statements on record and at his February 2016 hearing, the Veteran indicated that his right maxillary sinus condition has worsened.  Accordingly, a new VA examination reassessing the Veteran's right maxillary sinus condition and associated symptoms is necessary.

Also, the Veteran believes that he has a right eye disorder that is a result of his active duty.  The Veteran described periods of right eye pain, pressure and puss drainage that existed while he was in service and has continued after discharge.  He also believes that this disability is secondary to his service-connected right maxillary sinusitis.

The relevant evidence of record includes the Veteran's STRs, which reveal that he was seen on several occasions for right eye pain.  An April 1975 note shows complaint of severe right eye pain for a week.  Thereafter, also in April 1975, a clinician noted that the Veteran's right eye was normal, but inferred that it may be due to sinusitis.  Imaging studies revealed that the Veteran had bilateral frontal and right maxillary sinusitis.  At his May 1976 separation examination, the Veteran noted a history of eye pain and sinusitis.  The clinician, at that time, indicated that the Veteran's eye pain was related to sinusitis.  

The Veteran was provided a VA eye examination in March 2010.  The examiner, however, indicated that the Veteran had dry eyes and that they were at least as likely as not contributing to the intermittent pain reported by the Veteran.  She reviewed the Veteran's STRs, observing that he had reports of eye pain but no diagnosis was made as to what caused the pain.  The examiner also noted that the Veteran's imaging studies, done while he was in service, showed bilateral frontal and right maxillary sinusitis.  She concluded that the Veteran's projected pain to the right eye may be related to his sinusitis.  Although the examiner noted that there was a possibility that the right eye condition may be related to the Veteran's service-connected right maxillary sinusitis, she did not opine whether the current diagnosis of dry eyes were related to the Veteran's active service or caused or aggravated by the right maxillary sinusitis.  Accordingly, another VA examination is necessary before a decision can be made on this claim.

Further, regarding the Veteran's claim for a neck condition, he testified at the February 2016 hearing that he injured his neck while working on missiles, carrying lots of cables to get it to fire and putting it together.  He also indicated that he did initially seek medical help, but on account of the secret clearance to do the work, he could not get down to the corpsman every time he had a flare-up.  Although the Veteran's STRs are silent as to treatment for a neck condition, the Veteran is competent to report his injury in service and post medical records indicated that he has been diagnosed with cervical spondylosis.  Resultantly, a VA examination is also necessary to help determine the etiology of the Veteran's neck condition and its posited relationship to service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing the claim for service connection for a right eye disorder, as secondary to service-connected right maxillary sinusitis.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's VA treatment records, including from Bay Pines VA medical center (VAMC), Dublin VAMC, and Miami VAMC, dated from March 2015 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Miami VAMC, to include any archived records, dated from June 1976 to April 1990.

4.  Thereafter, schedule the Veteran for appropriate VA examination to assess the current level of severity of his right maxillary sinusitis.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.   The examination report must reflect that such a review was undertaken.  

All pertinent clinical findings must be reported.  The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ) for the Veteran's service-connected right maxillary sinusitis.

5.  Schedule the Veteran for a VA eye examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  All necessary diagnostic testing and evaluation should be performed.

The examiner must identify all current right eye disorders found to be present.  In so doing, the examiner must consider the Veteran's statement that he has recurring episodes of right eye pain, pressure and puss drainage, as well as the finding of dry eyes on VA examination in March 2010.

The examiner is asked to provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any current right eye disorder, to include any dry eye syndrome, had its clinical onset during service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the service treatment records showing complaints of right eye pain. 

(b) Is it at least as likely as not (50 percent or greater probability) that any current right eye disorder, to include any dry eye syndrome, was either (i) caused by, or (ii) aggravated by the Veteran's right maxillary sinusitis?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his neck disorder.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should acknowledge the Veteran's statements that he injured his neck while carrying cables and working on missiles during service.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





